RENDERED: APRIL 29, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                              NO. 2020-CA-1046-MR

DAVID D. ROBERSON                                                     APPELLANT


                  APPEAL FROM WARREN CIRCUIT COURT
v.               HONORABLE DAVID A. LANPHEAR, JUDGE
                         ACTION NO. 18-CI-00391


MARGARET JACKO                                                          APPELLEE


                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: ACREE, COMBS, AND MAZE, JUDGES.

ACREE, JUDGE: David D. Roberson (Father) appeals the Warren Family Court’s

March 31, 2020, Findings of Fact, Conclusions of Law, and Judgment granting

visitation rights to Margaret Jacko (Grandmother). Father argues the family court

erred by concluding Grandmother satisfied her burden to overcome Father’s best

interest presumption and giving her visitation rights. Finding no error, we affirm.
                                 BACKGROUND

             When Elaina Jacko (Mother) was eighteen years old, she gave birth to

Father’s child, who is the focus of this action. The two never married and lived in

separate homes. Mother resided with her mother, Grandmother.

             For the first seven months of the child’s life, Grandmother assisted in

childcare activities while Mother was away for work or social events. The family

was very close and tight-knit. After completing work, Father frequently visited the

child at Grandmother’s home, but had only one overnight stay with the child

during that time.

             On November 25, 2017, when the child was seven months old,

Mother died from an automobile accident. Grandmother was at home with the

child when Father called to inform her of Mother’s accident. Father told

Grandmother he would care for the child while she tended to funeral arrangements.

In the following weeks, she visited with the child on a few occasions. In January,

Father decided to prohibit the child’s further visits with Grandmother. He never

expressly informed Grandmother, choosing instead to ignore her pleas to visit.

This lasted for months. According to Father, this decision was due to

Grandmother’s negative social media posts and text messages critical of him, a

disagreement between Father’s mother and Grandmother over a nickname for the

child, and allegations of Father’s marijuana use.


                                         -2-
                On March 9, 2018, Grandmother filed an action for grandparent

visitation. The family court held a hearing and determined Grandmother should be

entitled to visitation. This appeal followed.

                                STANDARD OF REVIEW

                We review a court’s findings of fact under the clearly erroneous

standard and will only reverse if the findings are not supported by substantial

evidence. CR1 52.01; Black Motor Co. v. Greene, 385 S.W.2d 954, 956 (Ky.

1964). We review the court’s legal conclusions de novo. Nash v. Campbell Cty.

Fiscal Ct., 345 S.W.3d 811, 816 (Ky. 2011).

                                         ANALYSIS2

                 “The Circuit Court may grant reasonable visitation rights to . . .

grandparents of a child . . . if it determines that it is in the best interest of the child

to do so.” KRS 405.021(1)(a). The statute is applied in the context of federal

constitutional and state procedural guidelines.

                In Troxel v. Granville, the Supreme Court of the United States held

the Due Process Clause requires a presumption that a fit parent’s decision to deny



1
    Kentucky Rules of Civil Procedure.
2
  On September 24, 2020, the Supreme Court of Kentucky determined that certain sections of the
statute governing grandparents’ rights were unconstitutional. See Pinto v. Robison, 607 S.W.3d
669 (Ky. 2020) (finding Kentucky Revised Statutes (KRS) 405.021(1)(b) and (c)
unconstitutional). This case and our review are unaffected by those sections held
unconstitutional.

                                             -3-
visitation, even to a grandparent, is in the best interest of his child. 530 U.S. 57,

68, 120 S. Ct. 2054, 2061, 147 L. Ed. 2d 49 (2000). The Kentucky Supreme Court

later held as follows:

                     In accordance with Troxel, we hold that a fit parent
              is presumed to act in the best interest of the child. A
              grandparent petitioning for child visitation contrary to the
              wishes of the child’s parent can overcome this
              presumption of validity only with clear and convincing
              evidence that granting visitation to the grandparent is in
              the child’s best interest.

Walker v. Blair, 382 S.W.3d 862, 866 (Ky. 2012).

              In addition to the heightened standard of proof, our Supreme Court

adopted this Court’s modified best interest standard for statutory grandparent

visitation that requires trial courts to:

              consider a broad array of factors in determining whether
              the visitation is in the child’s best interest, including but
              not limited to: the nature and stability of the relationship
              between the child and the grandparent seeking visitation;
              the amount of time spent together; the potential detriments
              and benefits to the child from granting visitation; the effect
              granting visitation would have on the child’s relationship
              with the parents; the physical and emotional health of all
              the adults involved, parents and grandparents alike; the
              stability of the child’s living and schooling arrangements;
              [and] the wishes and preferences of the child.

Id. at 869 (quoting Vibbert v. Vibbert, 144 S.W.3d 292, 295 (Ky. App. 2004)). To

this nonexclusive list of considerations, the Supreme Court added “the motivation




                                            -4-
of the adults participating in the grandparent visitation proceedings.” Walker, 382

S.W.3d at 871.

             Father argues the family court committed error when it found

Grandmother succeeded in satisfying the modified best interest standard by clear

and convincing evidence. We disagree.

             Unquestionably, the circuit court’s 23-page order addresses all the

relevant evidence bearing on the question before adhering to and applying the

guidance of Troxel, Walker, and Vibbert in determining visitation under KRS

405.021. Father directs this Court to no legal error in the proceedings or in the

order itself. We cannot reverse the circuit court for legal error.

             Father argues, however, that the evidence lacks sufficient weight to

carry the burden of clear and convincing proof. This Court cannot re-weigh

evidence or judge the credibility of witnesses. We must follow the well-settled

rule that when conflicting evidence is presented in an evidentiary hearing

conducted without a jury, our review proceeds pursuant to CR 52.01. That rule

specifically provides that in such actions, the circuit court has the sole authority to

judge the credibility of witnesses. Furthermore, “[r]egardless of conflicting

evidence . . . ‘due regard shall be given to the opportunity of the trial court to judge

the credibility of the witnesses’ because judging the credibility of witnesses and




                                          -5-
weighing evidence are tasks within the exclusive province of the trial court.”

Moore v. Asente, 110 S.W.3d 336, 354 (Ky. 2003) (quoting CR 52.01).

             We find no legal error and no basis upon which to conclude the circuit

court improperly assayed the evidence for clear and convincing proof, or that the

court misapplied the appropriate considerations to that evidence.

                                 CONCLUSION

             For the foregoing reasons, the Warren Circuit Court’s March 31,

2020, Findings of Fact, Conclusions of Law, and Judgment Awarding Grandparent

Visitation is affirmed.



             ALL CONCUR.



 BRIEF FOR APPELLANT:                     BRIEF FOR APPELLEE:

 Steven O. Thornton                       Ryan C. Reed
 Bowling Green, Kentucky                  Bowling Green, Kentucky




                                        -6-